Citation Nr: 1230864	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1992 to September 1992, and from August 2002 to March 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the RO that granted service connection for PTSD evaluated as 30 percent disabling effective August 6, 2007.  The Veteran timely appealed for a higher initial rating.

These matters also come to the Board on appeal from an October 2008 decision of the RO that denied entitlement to a TDIU.  The Veteran timely appealed.

In August 2012, the Veteran withdrew his prior request for a Board hearing, in writing.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD has been manifested by moderately severe impairment in social and occupational functioning, irritability, near-continuous depression, poor concentration, and isolation; gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting self or others have not been demonstrated.

2.  Service connection is in effect for PTSD, rated as 70 percent disabling; and for hiatal hernia, rated as 10 percent disabling.  

3.  The Veteran has not worked full-time since February 2008; he reportedly has completed one year of college, and has taken additional college courses and has work experience as a deputy sheriff. 

4.  The Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a 70 percent disability rating for PTSD are more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection for PTSD.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a June 2008 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate a claim for TDIU benefits.  

In the June 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  PTSD

The Veteran's service-connected PTSD has been evaluated as 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of PTSD.   Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

In this case, records reveal that the Veteran served two tours in Operation Iraqi Freedom, and that he had been exposed to a number of stressful events-including mortar attacks and enemy fire, and having the vehicle he was driving attacked by enemy combatants.  During his second tour, a close friend of the Veteran was killed by an improvised explosive device.  VA treatment records, dated in September 2006, reveal that the Veteran developed a series of symptoms spanning all criteria of PTSD.  Symptoms at that time included frequent intrusive recollections of actual events, a sense of estrangement from most other individuals and a need to self-isolate, emotional numbing, insomnia, disturbed sleep, and hypervigilance.

In January 2008, the Veteran reported symptoms of panic attack of such intensity that he reported twice to the Emergency Room.  He also reported "feeling down" most of the day, more days than not.  The Veteran reported irritability, withdrawal from others, hypervigilance, and startle response.  A GAF score of 45 was assigned.

During a March 2008 VA examination, the Veteran appeared slightly tearful when describing some of the traumatic incidents.  He reported working as a deputy in a sheriff's office, but that he had not been back to work since he suffered a dizzy spell and fell in February 2008.  The Veteran reported increased thoughts of Iraq; and that he did not feel 100 percent better in order to go back to his job, which would be dangerous if he was not at his best.

Examination in March 2008 reveals that the Veteran presented with a restricted affect, and that his mood appeared dysphoric.  He was somewhat tearful when discussing his past war-related trauma.  There was no impairment of thought processing or communication, and no evidence of delusions or hallucinations.  Eye contact and behavior were appropriate.  The Veteran denied any problems with suicidal or homicidal thinking, and reported doing adequately with personal hygiene and basic activities of living.  He was oriented and indicated no significant memory impairment or obsessive-compulsive behavior.  He denied panic attacks.  The Veteran described significant problems with depressed mood every day, where he was sad, low, or depressed; he felt pessimistic and significantly anhedonic and emotionally numb.  He reduced his social interactions and interest in things, and had crying spells; and reported ongoing problems with poor sleep.  A global assessment of functioning (GAF) score of 51 was assigned.

In May 2008, the Veteran reported a subtle worsening in his anxiety level; and reported feeling restless, nervous, sweaty, and finding it difficult to sit still.  He acknowledged poor sleep and more frequent nightmares, and requested stronger medication.  In August 2008, the Veteran reported that his PTSD symptoms were very severe and unresponsive to seemingly all interventions.  A GAF score of 35 was assigned.

VA records show that the Veteran was admitted in August 2009 for evaluation and participation in an inpatient PTSD program.  At that time the Veteran was oriented to person, time, and place; his concentration seemed intact.  He complained of short-term memory problems and forgetfulness.  A GAF score of 35 was assigned.  The examiner found major impairment in several areas-including work, family relations, judgment, thinking, and mood.

VA treatment records show a GAF score ranging from 50 to 60 in 2011 and 2012.

During an April 2012 VA examination, the Veteran reported that his memory had deteriorated significantly; and he described an inability to focus or sustain his attention for prolonged periods.  He described a generalized apathy, being emotionally numb and flat, and struggling with retrieval of information.  He described difficulty managing his present academic work, consisting of three classes.  The Veteran also reported chronic and ongoing sleep disturbance, intrusive recollections, and significant survival guilt.

The examiner noted findings of depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, impaired memory, flattened affect, impaired impulse control, and disturbances of motivation and mood.  The examiner also found that the Veteran had difficulty in adapting to stressful circumstances, and exhibited an inability to establish and maintain effective relationships.  A GAF score of 50 was assigned.  The examiner commented that the Veteran's overall level of occupational and social impairment was reduced reliability and productivity.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

In this case, the GAF scores ranging from 51 to 60 indicate moderate symptoms and moderate difficulty in social, occupational, or school functioning during the applicable period.  An examiner had noted the Veteran's reduced social interactions and interest in things, and depressed mood.  It was apparent that the Veteran's flattened affect and disturbances of mood and motivation interfered with his ability to establish and maintain social relationships. The Veteran also has expressed frustration in December 2008, in that the various medications which he took daily and could not function without them, prohibit him from being gainfully employed in his trained field of law enforcement.  The Board finds the Veteran's statements to be credible, and consistent with findings of the April 2012 VA examination report.

Moreover, the GAF scores ranging from 35 to 45 indicate serious symptoms and serious impairment in social and occupational functioning.  Examiners noted that the Veteran's symptoms interfered with both employment and social activities.  It was apparent that the Veteran's disruptive sleep, hypervigilance, and impaired memory interfered with his ability to function appropriately and effectively.  In fact, the April 2012 examiner found that the Veteran had both difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.

Based on the overall evidence of record that includes the Veteran's credible statements, the Board finds that an initial 70 percent disability rating is warranted for PTSD.  The evidence reflects occupational and social impairment with deficiencies in most areas-including work, family relationships, thinking or mood.  The Veteran's PTSD has been manifested primarily by moderately severe impairment in social and occupational functioning.  Here, there are long-standing clinical findings of isolation, irritability, near-continuous depression, and poor concentration, as well as difficulty dealing with people and work.

The evidence does not reflect that PTSD symptoms alone are of such severity as to warrant a disability rating in excess of 70 percent at any time.  Significantly, the Veteran has not been found to have symptoms such as gross impairment in thought processes, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, and disorientation to time or place-all symptoms which would warrant a 100 percent disability rating.  Furthermore, the evidence does not reflect that the overall level of disability results in total social impairment.  Although the Veteran has reported having no friends, and has a strained relationship with his mother, he did indicate during his most recent VA examination that he maintains a good relationship with his father, and is able to interact with others in the volunteer fire department.  Thus, while social impairment is certainly severe, it does not rise to the level of total impairment as contemplated by the criteria for a 100 percent rating.  As will be discussed below in regard to the claim for TDIU, while the degree of occupational impairment resulting from his disability is also significant, it does not rise to the level of total.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of a 70 percent, but no higher, evaluation. 

B.  TDIU Benefits

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed one year of college education, and has had additional education and training as a paramedic.  The Veteran reportedly worked as a deputy sheriff from May 2006 until March 2008.

Service connection is currently in effect for PTSD, now rated as 70 percent disabling; and for hiatal hernia, rated as 10 percent disabling.  Hence, the Veteran meets the threshold percentage requirements for consideration of a TDIU.

The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

The report of a December 2007 VA examination reflects that the Veteran's hiatal hernia had no significant effects on the Veteran's usual occupation or daily activities.

The report of a March 2008 VA examination reflects that the Veteran appeared to be functioning adequately at work as a deputy sheriff, until he had a medical episode in February 2008 and had not gone back to full-time work since then.  The Veteran complained not only of physical weakness, but also feeling emotionally not ready to handle the rigors of his job.  

Records show that the Veteran did go to work one night in March 2008, and that he remained concerned about being able to perform the job safely due to his general condition.  The Veteran also voiced concern that his work schedule impeded his attending therapy, which made him feel worse.  In May 2008, the Veteran stated that he did not feel ready to return to work.

A June 2008 statement from the Veteran's former employer reflects that the Veteran was terminated from employment in May 2008, because he could not provide an estimated date for his return to full-time or part-time duty.
 
In December 2008, the Veteran stated that the various medications that he took daily prohibited him from being gainfully employed; and that without the medications, he could not function in his daily activities.

In June 2010, the Veteran reported that his PTSD symptoms were completely incapacitating.

VA treatment records, dated in January 2011, show that the Veteran could not work full-time; and that he worked part-time at a video store.  The Veteran reported that this was the most that he could handle, and that he was compliant with his medications.

The report of an April 2012 VA examination reflects that the Veteran's ability to function in an occupational environment is certainly compromised by his current PTSD symptoms; however, the PTSD symptoms are not completely incapacitating.  The examiner noted that the Veteran was involved in a full-time academic program, living independently, managing his bills, and attending to his daily needs.  The examiner did note that certain types of employment are not suitable for the Veteran, and that he is unlikely to do well in employment requiring ongoing interpersonal contact; being in the public eye; refined social skill or advanced face-to-face communication skill; ongoing patience, etc.  The examiner added that the Veteran more likely would succeed in employment that offered solitary work conditions; work with one or two others consistently; outdoor activity; hands-on intervention; night shift versus day shift; and active versus passive work.  The examiner indicated, however, that the Veteran's prognosis for improvement in his overall functioning was guarded.  

Here, the record does not establish that the Veteran's service-connected disabilities render him unemployable.  In this regard, the Board again notes that the Veteran is evaluated as 10 percent disabled for a hiatal hernia; however, his contentions regarding unemployability rest entirely on impairment resulting from his service-connected PTSD, and there is no lay or medical evidence otherwise suggesting that the hiatal hernia causes or contributes to an inability to maintain employment.  Furthermore, based on the evidence of record and examination of the Veteran, the April 2012 examination report provides a reasoned opinion that the Veteran's service-connected disabilities, particularly his PTSD, would not preclude employment consistent with the Veteran's education and training.  The opinion is accurate, fully articulated, and contains sound reasoning.  

As noted, the Veteran has asserted that he is unemployable due to service-connected PTSD.  To this extent, his statement is of some probative value.  The Board has also considered the notations in the January 2011 treatment records, which show that he reported being unable to maintain more than part-time work.  Ultimately, however, the Board places far more probative weight on the opinion of the VA examiner, who considered the Veteran's complaints and his work history, as well as the results of recent evaluation showing the current nature and severity of service-connected PTSD.  This opinion was rendered by a health care provider who considered the Veteran's employment history and discussed the impact that the Veteran's service-connected PTSD has on his employability.  While the Board recognizes that the Veteran's prognosis for improvement remains guarded in this case, the evidence currently does not warrant a TDIU.   

Here, the weight of the competent and objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected disabilities.  The Board concludes that those findings outweigh his lay assertions regarding unemployability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 70 percent disability rating for PTSD is allowed, subject to the regulations governing the award of monetary benefits.

The claim of entitlement to a TDIU is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


